678 S.E.2d 658 (2009)
Joseph O'MARA, a minor, By and Through his Guardian ad Litem, Larry REAVIS; and Janella O'Mara
v.
WAKE FOREST UNIVERSITY HEALTH SCIENCES; North Carolina Baptist Hospital; Forsyth Memorial Hospital, Inc., and Novant Health, Inc.
No. 414PA07.
Supreme Court of North Carolina.
March 20, 2009.
Law Offices of Wade E. Byrd, P.A., by Wade E. Byrd, Fayetteville; and The Lawing Firm, P.A., by Sally A. Lawing, Greensboro, for plaintiff-appellants.
Wilson & Coffey, L.L.P., by Tamura D. Coffey, Linda L. Helms, and Amanda B. Palmieri, Winston-Salem, for defendant-appellees.
Patterson Harkavy, L.L.P., by Burton Craige, Raleigh, for North Carolina Academy of Trial Lawyers, amicus curiae.
Yates, McLamb & Weyher, L.L.P., by John W. Minier, Raleigh, for North Carolina Association of Defense Attorneys, amicus curiae.
PER CURIAM.
DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.